Citation Nr: 0919480	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-32 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability due to service-connected 
disabilities. 




ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1960 to December 1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO). 

The case was remanded in November 2006 to obtain the 
Veteran's Social Security Administration disability award 
medical records. In an August 2007 Board decision an 
increased rating for post-operative residuals of L4-S1 
laminectomy with degenerative changes was denied and a 
compensable rating for otitis externa is denied but the issue 
of a TDIU rating was remanded to examine the Veteran for and 
adjudicate an inextricably intertwined claim of service 
connection for a psychiatric disorder, claimed as secondary 
to the service-connected lumbar spine disability; to conduct 
a social and industrial survey; and provide the Veteran an 
examination to assess the severity of his service-connected 
disorders and their impact on his ability to obtain and 
retain substantially gainful employment.  

The Board again remanded the claim for a total disability 
compensation rating based on individual unemployability due 
to service-connected disabilities (TDIU rating) in June 2008 
for compliance with all provisions of the prior August 2007 
Board remand. See Stegall v. West, 11 Vet. App. 268 (1998). 

Thereafter, a February 2009 rating decision granted service 
connection for a depressive disorder, not otherwise specified 
(NOS), which was assigned an initial 30 percent disability 
rating, all effective February 17, 2004. The 60 percent 
rating for the service-connected postoperative residuals of 
L4-S1 laminectomy with degenerative changes with lower 
extremity involvement was confirmed and continued, as was the 
noncompensable rating for service connection otitis externa. 
Service connection for diabetes mellitus, type II, and for 
coronary artery disease was denied. The Veteran has not 
initiated an appeal of any of these RO determinations. 

The case has now been returned for appellate adjudication. 


FINDINGS OF FACT

1. The Veteran's service-connected disabilities are post-
operative residuals of L4-S1 laminectomy with degenerative 
changes, rated 60 percent disabling; a depressive disorder, 
not otherwise specified, rated 30 percent disabling; and a 
noncompensable disability rating is assigned for service-
connected otitis externa. There is a combined disability 
rating of 70 percent. 

2. The Veteran has two years of college education, is in 
receipt of disability benefits from the Social Security 
Administration, and retired from full-time employment.  

3. The service-connected disabilities alone do not preclude 
the Veteran from securing or following a substantially 
gainful occupation. 


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.16 (2008). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist 
claimants in substantiating VA claims.  See 38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R § 3.159.  This notice is only 
required to be given in sufficient time to enable a claimant 
to submit relevant evidence.  The notice may be generic 
without identifying evidence specific to the individual 
claim, although it must be tailored to the nature of the 
claim.  It does not extend throughout the claim process.  
Wilson v. Mansfield, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007). 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) VA must notify a claimant of the 
information and evidence needed to substantiate a claim, 
which information and evidence VA will obtain, and which the 
claimant must provide.  See 38 C.F.R. § 3.159.  

But, VA is not required to provide a predecisional 
adjudication of what evidence is needed to grant a claim 
because "the duty to notify deals with evidence gathering, 
not analysis of already gathered evidence" nor is VA 
required to provide notice "upon receipt of every piece of 
evidence or information."  Locklear v. Nicholson, 20 Vet. 
App. 410, 415 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with 
pre-adjudication VCAA notice by letter, dated in January 
2004. He was notified of that evidence needed to substantiate 
the claim for a TDIU rating was evidence of the inability to 
obtain or maintain a substantially gainful occupation due to 
service-connected disabilities. He was also notified that VA 
would obtain service records, VA records, and records from 
other Federal agencies, and that he could submit private 
medical records or authorize VA to obtaining private medical 
records on his behalf.  

By RO letter dated in March 2006 the Veteran was informed of 
the means of assigning effective dates for an increased 
rating. This is also the method of assigning an effective 
date for a TDIU rating. To the extent that he was not 
specifically informed of the possible effective date that 
could be assigned, if a TDIU rating were granted, as 
suggested by the holding in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d. 1311 
(Fed.Cir. 2007), as the claim for a TDIU ratting is denied, 
effective date will be assigned as a matter of law. 
Therefore, there can be no possibility of any prejudice to 
the veteran with respect to any defect in the VCAA notice 
required under Dingess at 19 Vet. App. 473. See VAOPGCPREC 8-
2003 (Dec. 22, 2003); Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) and Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

By RO letters dated in December 2007 and August 2008 the 
Veteran was again informed that evidence needed to 
substantiate the claim for a TDIU rating was evidence of the 
inability to obtain or maintain a substantially gainful 
occupation due to service-connected disabilities. He was also 
notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could 
submit private medical records or authorize VA to obtaining 
private medical records on his behalf. He was also informed 
of how the RO would assign an effective date, should that 
claim be granted. 

And this was prior to readjudication of the TDIU claim in the 
February 2009 supplemental statement of the case. 

As to the notification letters in December 2007 and August 
2008, an error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
499 F.3d at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004). A supplemental statement of the case constitutes a 
readjudication of a claim, even if it states that it is not a 
decision on the appeal. Mayfield v. Nicholson, 20 Vet. 
App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 
F.3d 1317 (Fed.Cir. 2007) (a SSOC serves as a readjudication 
decision); see also Prickett, 20 Vet. App. at 377-78.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007). 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims. 

The Veteran was afforded the opportunity to testify in 
support of his claims but declined to do so. The RO has 
obtained his service treatment records and VA treatment 
records. He has submitted private medical treatment record. 
He has not identified any additionally available evidence for 
consideration in his appeal.  

Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998)). 
Chest v. Peake, No. 2007-7303, slip op (July 21, 2008 Fed. 
Cir.); 2008 WL 2796362 (Fed.Cir.); see also D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999)). .  

The records of the Social Security Admission are on file, in 
keeping with the instructions in the November 2006 Board 
remand. 

The Veteran was afforded VA examinations for the claim for a 
TDIU rating. Information on file allows the Board to find the 
Veteran's past level of education and occupational history. A 
Social and Industrial survey was conducted in 2007, as was 
requested in the August 2007 Board remand. Accordingly, there 
has been substantial compliance with the August 2007 and June 
2008 Board remands. 

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Historically, VA hospitalizations in 1968 and 1969 noted that 
during service the Veteran had had laminectomies for 
herniated discs at L4-5 and L5-S1. He had a hemi-laminectomy 
of L5 on the right and exploration of the L5-S1 nerve roots 
during VA hospitalization in March 1969 at which time 
neurolysis of both nerves was carried out with a wide 
foraminotomy above the L5 and S1 foramina, and because of L4-
5 disc bulging under the L5 root, residual degenerative disc 
material was removed. 

On VA examination in November 1969 it was noted that the 
Veteran had worked as a salesman and as a farmer.

Records from Kaiser Permanente show that the Veteran had a 
coronary artery bypass graft during hospitalization in June 
1995.

VA outpatient treatment records show that in November 2000 it 
appeared that the Veteran's numerous physical problems plus 
the stress of his work were becoming quite problematic. 
Whether the attempts to relieve his stress would work as long 
as he was under (job-related) stress was difficult to 
determine. In December 2000 it was noted that he had 
developed depression, for which he took Prozac. He had had an 
acute myocardial infarction in May 1995. He also had 
diabetes. Also, he had developed problems with his 
concentration, memory, and increased fatigability. He had 
increasing problems with ambulation due to his low back 
disability with right foot drop. There was a psychiatric 
impression that his depression would not likely improve 
unless he was able to decrease his level of stress. With the 
presence of depression, hyperlipidemia, and diabetes making 
him at greater risk of another cardiac event, and the 
increased risk of suicide in aging males, it was felt that it 
was in his best interest if he pursued medical retirement.

A December 2000 statement from a VA physician relates that 
the Veteran had been gainfully employed for many years 
despite having diabetes, coronary artery disease, 
hyperlipidemia, lumber degenerative disc disease, chronic 
right foot drop, and osteoarthritis. He had triple bypass 
coronary surgery in June 1995, after a myocardial infarction 
and soon thereafter developed depression which had been 
treated since then with Prozac. He had noted increasing 
difficulty performing his duties in the past few years 
primarily due to difficulty concentrating and lack of energy. 
He also had significant pain from arthritis and lumbar disc 
problems. Because of this, his depression had responded 
poorly to medication. A psychiatric evaluation concluded that 
the depression was likely to continue as long as he was under 
the stress of his current job, combined with chronic medical 
problems. He had multiple cardiac risk factors that make a 
subsequent heart attack likely if he was not able to control 
the stress level in his life.  

In VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability of February 2001, the Veteran 
reported that he had become too disabled to work in 1995 but 
had last worked on a full-time basis in January 2001. He had 
been employed as the director of a local VA National 
Cemetery. He had not tried to find employment since he became 
too disabled to work. He had two years of college education.

On VA orthopedic examination in October 2001 it was noted 
that he had retired on disability because of stress and 
depression and that he had had a desk job. On examination 
lumbar flexion, extension, lateral flexion, and rotation were 
limited. His gait was normal. Knee and ankle jerks were 
intact. He did not take medication for back pain. His job had 
been basically a desk job with VA National Cemetery Center. 
Medically, it appeared that his back problem did not preclude 
employment.

A September 2002 psychological assessment, in conjunction 
with the Veteran's claim for Social Security benefits, 
concluded that the Veteran had evidence of neurologic damage 
of the right leg, probably from degenerative disc disease. He 
claimed to have major problems with depression when he quit 
working, although it might not be a major issue currently. He 
had some difficulty concentrating. The evaluator was not sure 
that there was a good reason to say that the Veteran could 
not do sedentary-type work. After an October 2002 
psychological assessment, the Veteran current level of 
functioning was felt to be 60 (apparently a Global Assessment 
of Functioning score). Due to his difficulties with sustained 
attention and concentration and difficulties with money 
management, he was not felt to be capable of managing his 
finances. Due to the chronicity of his pain, hearing loss, 
and mental confusion, it was unlikely that he would be able 
to function independently nor at the present time to complete 
any type of gainful employment. 

A December 2002 psychological assessment, in conjunction with 
the Veteran's claim for Social Security benefits, concluded 
that he did not appear to have any significant cognitive 
difficulties other than some short-term memory difficulties. 
It was possible that his current level of depression was 
contributing to his short-term memory problems. His treatment 
and medications had not appeared to have been much help. He 
did not appear to have the ability or interest in returning 
to work at this point. His significant physical limitations 
and depression likely limited his ability to attend and learn 
new information when he did not want to learn the 
information. He did not appear to be particularly adaptable 
to new situations and his social functioning appeared to be 
good, as long as he was within his social comfort zone.

A 2002 Social Security Administration award letter informed 
the Veteran that he qualified for Social Security 
Administration disability benefits due to psychiatric and low 
back disability. 

VA outpatient treatment records show that in October 2003 the 
Veteran had some loss of sensation in his toes, bilaterally.

In VA Form 21-8940, Application for Increased Compensation 
Based on Unemployability of December 2003 the Veteran 
reported that he had become too disabled to work in July 2000 
but had last worked on a full-time basis in February 2001. He 
reported that he had retired on disability due to depression 
that he felt was caused by his physical condition and other 
problems. He alleged that his prescription medication for his 
service-connected disability had the side-effect of impairing 
his ability to think and do things and made it impossible for 
him to work.

On VA examination of the Veteran's ears in February 2004, he 
reported having hearing loss and occasional episodes of 
vertigo but reported that his balance was normal. He had had 
right foot drop since prior low back surgery. He was not 
currently having any discharge from his ears but he had pain 
from time to time and itching about the ears. He reported 
having an ongoing problem with the accumulation of debris in 
his ear canals that at times had to be removed.  This was 
most recently done six months ago. No specific medication was 
used for his ears but he sometimes did home cleaning of his 
ears with a Water Pik. He had not had ear surgery.

On physical examination the external portions of the 
Veteran's ears were normal, bilaterally. The auricles were 
not deformed. There was no discharge from the external 
auditory canals, but there was increased cerumen, 
bilaterally, especially in the right ear canal which was 
almost totally occluded. Otherwise, there was no edema, 
scaling or discharge from either ear. Almost none of the 
right tympanic membrane was observable because of the 
excessive cerumen in the canal. The left tympanic membrane 
was slightly sclerotic but there was no evidence of 
perforation. There was no tenderness of the ears or over the 
mastoids, bilaterally. On Romberg's test, he had slight 
imbalance. Finger-to-nose test was normal. There was no 
nystagmus. The diagnosis was ceruminosis, right greater than 
left, with no evidence of infection of the ears canals and no 
evidence of otitis external on examination.

On VA examination of the Veteran's spine in February 2004, he 
complained of lumbar and lumbosacral pain which radiated over 
to the right hip. The pain occurred daily and lasted most of 
each day even though it varied in intensity, generally 
worsening throughout the day. He took medication for the 
pain, but reported that it did not help much. There were no 
flare-ups; rather, the condition was chronic and had worsened 
in recent years. Precipitating factors for pain included any 
bending, stooping or transversing steps or uneven ground. 
There were no factors that alleviated his symptoms. He 
frequently had dizziness and unsteady sensation. For over 30 
years he had had numbness in his right leg. He felt that 
there was some weakness and associated right foot drop. He 
had no problems with his bladder or bowel control, but he 
complained of having a problem with erectile function for 3 
or 4 years. His other medical conditions included depression, 
for which he had taken Prozac since 1995, and diabetes which 
he had had since 1995, and for which he now took oral 
medication. Since at least 2001 he had had decreased memory 
function and sometimes lost his way.

The Veteran reported that walking was difficult, especially 
due to right foot drop, and had a cane available for use 
since 1968. He had a brace that he could use for his back. He 
estimated that the maximum total distance that he could walk 
at one time was less than 50 yards and was associated with 
increased pain. He also felt he had a very unsteady gait but 
had not fallen. His activities such as eating were not 
impaired. He was able to perform his own grooming and bathing 
but stated that it was painful. He could dress without 
assistance, though it was painful. He stated that he had had 
to retire in February 2001 due to symptoms related to 
depression and stress. His recreational activities were 
markedly diminished. Formerly, he liked to play golf and go 
fishing but had not been able to in about the last 2 years. 
Currently, he attempted to use a stationery bicycle every 
other day for about 10 minutes. He was able to drive a motor 
vehicle but had to stop at about 30 minute intervals to move 
about because of increased discomfort from prolonged sitting. 
His sleep was disturbed due to pain, especially in the last 4 
years. He had pain and aches, especially in his legs.

On physical examination the Veteran limped on ambulation into 
the examining room and did not use an ambulatory aid. There 
was no unusual curvature of his spine or unusual positioning 
of his head. Thoracolumbar flexion was to 40 degrees and felt 
tight at the extreme. Extension was to 20 degrees with pain 
at that point. Lateral bending was to 20 degrees, 
bilaterally, with pain at that point. Rotation was to 20 
degrees in each direction with pain at that point. He had a 
nontender post operative scar. He had some discomfort during 
range of motion testing but no spasm. He had mild tenderness 
at the lumbosacral joint on palpation. On neurological 
evaluation there was diminished vibratory sense from the 
region of the right patella to the right foot in comparison 
to the left lower extremity. Also, he had decreased light 
touch sensation of the right foot compared to the left. 
Circumference of the right calf was 34 cms. and the left was 
32 cms. Atrophy was not apparent. He had good muscle tone. He 
was able to do toe raises, bilaterally, without weakness. 
However, he could not do heel raises on the right foot, i.e., 
he could not dorsiflex the right foot to keep the toe off of 
the ground, compared to the left. Deep tendon reflexes were 
2+ at the knees and the left ankle, but were absent in the 
right ankle. On straight leg raising he had low back pain, 
bilaterally, at 30 degrees. There was no swelling of the feet 
and no significant skin lesions. Dorsalis pedis pulses were 
within normal limits, bilaterally.

X-rays revealed degenerative changes of the lumbar spine with 
normal lordosis and metallic clips in the posterior L5 
region. The diagnosis was degenerative facet disease at L5- 
S1 of the lumbar spine. It was noted that his employment 
activities presently were limited secondary to the amount of 
low back pain and pain in the right hip area and not 
tolerating sitting over 20 to 25 mintues without having to 
get up and move about and reposition. He reported his maximum 
tolerated walking distance was 50 years or less. He also 
reported memory dysfunction which he related to stresses and 
depression and the side effects of medication for pain. It 
was commented that if his pain could be effectively 
controlled without mental function compromise, he should be 
able to be employed in general office work where strenuous 
lifting, twisting, and bending duties were not essential 
requirements of the job.

On VA psychiatric examination in October 2007 it was noted 
that the Veteran had driven alone from his home to attend the 
examination. He presented well and socially without any 
unusual behaviors or mannerisms. He was polite and courteous. 
He demonstrated good social skills. He did not appear to be 
guarded or defensive. The Veteran spoke in complete sentences 
and his speech was easily understood. His grooming and 
hygiene were satisfactory. He was alert and oriented. He 
reported that he had been a typist during service. He had two 
years of college education in business and accounting. He had 
an extensive work history, having worked in the immediate 
postservice years in construction and harvesting. His last 20 
years of employment were in a VA National Cemetery as a 
director, running several cemeteries. He retired from that 
job in 2001 and that decision was based in part upon his 
depression. He had had a heart attack and bypass surgery in 
1995, which was when his depression began, and it worsened 
after his retirement. On further questioning, it appeared 
that the impact of his heart attacks and pain were the 
primary basis for his retirement. 

The Veteran reported having taken Prozac for depression since 
2001, prescribed by his personal physician, but had no other 
current mental health treatment. He related that a 
psychologist, who had evaluated him in conjunction with his 
Social Security claim, had felt that he was unable to manage 
his Social Security benefits. As a result, he had a payee in 
the past and currently his mother was his payee. He 
attributed this to memory problems but he denied that these 
problems were of such severity as to prevent him from 
managing his funds. He attributed his memory problems to 
depression. He lived on his own and was able to take care of 
his own personal needs. He lived independently and without 
assistance. He described his memory problems as memory lapses 
which were relatively mild. For example, going into a room 
and forgetting why he had entered the room. His memory 
problems fluctuated depending on the severity of his 
depression. 

The Veteran reported having been married four times, having 
been widowed twice and divorced twice. When employed in the 
past he had gotten along well with others on the job. His 
memory problems had begun after his cardiac surgery and had 
interfered with his ability to perform job duties but he had 
retired primarily due to physical rather than mental 
problems. He reported having some vegetative symptoms of 
depression and at times had difficulty sleeping. Most days he 
was able to clean his home but occasionally he was not 
productive. He denied suicidal ideation but reported having 
some anhedonia. He had not engaged in golfing or fishing for 
several years. He enjoyed occasional contact with friends and 
interacted with his mother. 

On mental status examination the Veteran's affect was full 
ranging and appropriate. He described his underlying mood as 
dysphoric. He could smile spontaneously and respond to humor. 
He did not display overt symptoms of anxiety or depression. 
He tracked the conversation well and without impairment of 
concentration or attention span. He could recall four works 
immediately after presentation but could only recall one word 
after five minutes, which indicated that his short-term 
memory was limited. Despite this, serial sevens were 
preformed accurately and fairly rapidly. He was able to spell 
the word "world" forwards and backwards. He was able to do 
simple arithmetic. Psychomotor activity was within normal 
limits. His thinking was logical and goal-oriented and there 
was no indication of a thought disorder. 

The diagnosis was depression, NOS, which appeared to be 
largely due to limitations imposed by physical conditions. 
His depression appeared to have somewhat worsened because of 
limitation coping with medical issues. He noted that he had 
difficulty walking and engaging in physical activities 
because of his back problems. It was also felt that a 
diagnosis of cognitive disorder, NOS, was also warranted and 
this took into account mild to moderate problems with short-
term memory. There were mild psychosocial stressors secondary 
to limited social support and coping with chronic medical 
issues. His Global Assessment of Functioning (GAF) was 65. It 
was felt that his depression was relatively mild. He also 
appeared to have cognitive limitations in the form of mild 
short-term memory problems and this did not appear to be 
service-connected and was more likely secondary to his 
history of cardiac problems. In spite of his mild memory 
difficulties he had been able to live independently and take 
care of his own needs. He described activities of daily 
living as being fairly full. He independently managed his VA 
benefits and retirement funds. As to the effects of 
depression on occupational and social functioning, it 
appeared that his working ended in large part because of 
physical rather than mental problems although it was likely 
that he had some memory difficulties and depression which 
contributed to his decision to retire. His psychiatric 
symptoms were not of such severity as to lead to an inability 
to engage in work activities. His reduced memory would limit 
him to rather simple work activities that did not require a 
great deal of decision making or where he had to respond to 
changes in the work environment. His GAF score of 65 did not 
take into account his cognitive problems, as there was no 
evidence that the cognitive difficulties were service-
connected. He was able to interact adequately with other and 
demonstrated good social skills. He had adequate judgment and 
insight, as well as abstract thinking. It was felt that he 
could manage his funds on his own behalf.  

A VA social and industrial survey was conducted in October 
2007. Although the Veteran's mother had been appointed to 
handle his Social Security benefits, she handed that money 
over to him and he had no problems managing his finances. He 
was polite and cooperative. His personal appearance and 
grooming were appropriate. He was fully oriented. He had 
worked for VA since 1983. His numerous professional 
relocations were initiated by him for personal and 
professional reasons. He had worked as a laborer until he 
received a two year degree from a business college and 
thereafter his primary occupation for fifteen years had been 
as a car salesman. He had a good social system and was now 
more connected to his family. He lived in senior housing, 
near his mother. He was not suicidal or homicidal. His speech 
was clear and coherent and there was no sign of a thought 
disorder.

It was reported that the Veteran had chronic back pain and 
depression but at times his pain interfered with his overall 
daily functioning. He reported that if he had not had his 
physical problems he might have worked longer. Generally, 
from an employability standpoint, it did not appear that his 
psychiatric or physical difficulties interfered with his 
ability to engage in work activities. Socially, he had had 
little permanency in his life. He had been able to interact 
adequately with others. Currently, he had good social skills 
and given his successful professional history that the same 
social skills were present in the past. He had insight into 
his life and made changes as needed to generate more 
meaningful relationships. It was opined that the service-
connected disabilities had been significant in his life but 
had not hindered his ability to obtain and retain employment, 
nor impaired him from a social functioning standpoint. 

A VA psychiatric examination was conducted in November 2008 
to determine whether the Veteran's depressive disorder was 
due to service-connected low back disorder. The Veteran 
reported that he had remarried. He spent most of his time at 
home watching television, napping two to four hours, spending 
some time on the computer, and doing household chores. He and 
his wife socialized with friends one to two times weekly. 
They had been fishing when the weather was warm enough. He 
had retired in 2001 due to a combination of medical problems. 
He had had another cardiac bypass surgery in June 2008 and 
had recovered fairly well, such that he now had more energy 
than before. But, he still had to limit his activities due to 
cardiac and low back problems. His back pain fluctuated from 
3 to 9, on a scale of 10, and obtained partial relief with 
medication. He had been diagnosed in the past with sleep 
apnea, which could contribute to his daytime drowsiness and 
occasional depression. His diabetes seemed to be under good 
control. His back pain had caused difficulty ever since his 
second back surgery and at times he had worried that it would 
prevent him from working or succeeding at work. The examiner 
noted that the Veteran had had many jobs in his life and 
never seemed to have had any difficulty finding and 
maintaining a job. 

The Veteran complained of having had a problem with his 
attention and concentration for many years but the examiner 
noted that this appeared to be fairly minor and did not 
appear to affect his ability to manage his finances or 
conduct everyday business. The Veteran stated that his 
inability to sit or stand for long periods, due to back pain, 
might contribute to this attention and concentration 
problems. The examiner noted that the pain medications, in 
addition to the actual pain, also affected the Veteran's 
attention, concentration, and memory. The Veteran denied 
suicidal ideation. His affect was fairly euthymic and 
appropriate. From the interview it appeared that any 
depressive symptoms had been due to a combination of life 
events and chronic pain. 

On mental status examination, the Veteran was casually 
dressed and nicely groomed. He walked slowly with the aid of 
a cane. He complained of significant leg pain and weakness 
due to his back disorder. He was cooperative and his eye 
contact was good. He answered questions directly and often at 
length. He appeared to have no significant problems 
remembering historical detail of his life, but he described 
having some problems with his attention, concentration, and 
memory; he noted that these did not very often interfere with 
activities of daily living. He was capable of managing his 
funds. 

Psychological testing indicated that the Veteran might have 
exaggerated some of his responses to some degree, as he 
presented himself in a fairly negative light with virtually 
no positive qualities whatsoever. He had a significant 
somatic focus, which was not unusual in those with multiple 
serious medical problems. He endorsed items indicating 
depressed mood and some anxiety. It was noted that his 
reports about his history of depression were somewhat 
inconsistent across various examinations over the last 8 or 9 
years, as to timing and causality. He had coped fairly well 
for some 40 years with pain from his low back problem both 
socially and occupationally. It was at least as likely as not 
that his service-connected back problems had led to periodic 
problems with depression over the years. At the present, this 
depression did not appear to have adversely affected his 
social or occupational functioning throughout his life. His 
GAF score was 62. 

On VA orthopedic examination the Veteran's claim file was 
reviewed. It was reported that a side effect of his 
medication for low back pain was sleepiness. He was able to 
walk for more than 1/4 of a mile but less than one mile. He 
complained of pain if he sat for one hour or stood for more 
than 40 minutes but there was evidence of pain during the 
examination. His posture, head position, and gait were 
normal. 

On physical examination, the Veteran had no lumbar flatness, 
lordosis or scoliosis. Knee and ankle jerks were 2+, 
bilaterally. Plantar response was normal, bilaterally. 
Actively and passively, thoracolumbar flexion was to 70 
degrees, extension to 30 percent, right and left lateral 
bending and rotation were to 30 degrees. It was noted that 
range of motion was normal. Straight leg raising, both 
sitting and laying down, was to 90 degrees without pain. His 
gait was normal and he walked without a cane. 

On VA cardiovascular examination the Veteran's claim files 
were reviewed. His cardiovascular history was reported. He 
had not had further angina since his most recent cardiac 
surgery. His activity level was still a bit limited but he 
was getting closer to normal. His wife reported that he had 
had anemic spells a couple of times lasting long enough to 
scare her. He occasionally walked a little but his back pain 
limited his walking. 

On VA examination of the Veteran's diabetes it was noted that 
this condition was stable and that the Veteran took oral 
medication without any side effects. He had not had episodes 
of hypoglycemia or ketoacidosis. He was not restricted, due 
to diabetes, in performing strenuous activities. There were 
no symptoms of peripheral vascular disease. He had no related 
visual, neurovascular skin, gastrointestinal or genitourinary 
symptom and no peripheral neuropathy or diabetic neuropathy. 
His coronary artery disease was a complication of his 
diabetes. There was no effect on his occupation or usual 
daily activities. 

On VA examination of the Veteran's ears it was noted that he 
was not currently receiving any treatment for otitis and the 
condition was stable. He had no ear pain and no hearing loss. 
He had no vertigo, dizziness, balance or gait problems. He 
had no recent history of ear infections. On examination there 
was cerumen impaction in the canal of each ear, precluding 
visualization of the tympanic membranes. There was no 
significant occupational effect from his otitis. 

Analysis

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided that, 
if there are two or more disabilities at least one is ratable 
at 40 percent or more and the combined rating is 70 percent 
or more. 38 C.F.R. § 4.16. 

Here, the Veteran meets the schedular criteria of 38 C.F.R. 
§ 4.16. However, there is no documentation of record that the 
Veteran has failed to secure or to follow substantially 
gainful employment because of service-connected low back and 
psychiatric disabilities, and his otitis externa is 
asymptomatic and, so, not disabling. Also, his education is 
not so deficient as to establish employability difficulties 
greater than that already reflected by his 70 percent 
combined rating or incurred by other veterans with similarly 
rated disabilities. 

It is clear that the Veteran's service-connected low back 
disability prevents him from engaging in employment requiring 
vigorous physical activity. However, the 2001 VA orthopedic 
examination found that his back problem did not preclude 
employment. Further, the February 2004 orthopedic examination 
found that if his pain could be controlled without the mental 
function compromise, which he complained was due to pain 
medication, he could engage in sedentary employment. 

In this regard, the Veteran has reported that his low back 
pain, medication for that pain, depression, and stress all 
contributed to his development of memory problems and that 
all of these, including the memory problems led to his 
retirement. As to this, the December 2002 psychological 
assessment, for his Social Security claim, noted the 
possibility that depression contributed to short-term memory 
problems. 

However, a more detailed VA psychiatric evaluation in October 
2007 noted that the nonservice-connected heart attacks, 
together with low back pain, were the primary causes of his 
retirement, although it was likely that depression and memory 
problems also contributed. In this regard, the Veteran had 
functioned effectively for many years despite his low back 
pain and that pain is not shown to have undergone any recent 
increase in severity or increase in functional incapacity, as 
witnessed by the Veteran's not have to regularly or 
frequently a back brace. 

Moreover, the October 2007 psychiatric examination noted that 
the memory problems of which the Veteran complained were more 
likely due to his nonservice-connected cardiac problems. The 
records in December 2000 indicate that the Veteran's 
retirement was recommended due to depression that would not 
resolve unless he decreased work-related stress, combined 
with the multiple cardiac risk factors, e.g., nonservice-
connected diabetes and hyperlipidemia, which increased 
possibility of another (and potentially fatal) heart attack. 

On the other hand, the 2007 social and industrial survey 
found that the Veteran's service connected psychiatric or 
physical difficulties had not interfered with this ability to 
engage in work activities. While they were significant, they 
had not hindered his ability to obtain and retain employment, 
or even impaired his social functioning. 

Also, the 2007 psychiatric evaluation found that there was no 
evidence that the cognitive (memory) problems were service-
connected, and that even any diminished memory capability 
would only limit him to simple work activities not requiring 
extensive decision making or responses to work environment 
changes. Similarly, on the 2008 VA psychiatric examination it 
was indicated that pain and pain medications affected the 
cognitive function but, nevertheless, the cognitive problems 
did not often interfere with even the activities of daily 
living. That examination specifically found that the service-
connected depression did not adversely affect the Veteran's 
social and occupational functioning. 

Significantly, the 2008 VA psychiatric examination also noted 
that on psychological testing the Veteran may have 
exaggerated some of his responses. This is in keeping with 
the varying accounts related by the Veteran as to the 
reason(s) for his retirement. 

Although emphasis has been place on the Veteran's not 
returning to work in the system in which he was employed in 
the past, the test for unemployability is the inability to 
secure or to follow a substantially gainful occupation, which 
is not limited to a specific occupation or to an occupation 
that Veteran once had or had been trained for in the past.  
In other words, there are occupations in other fields or 
endeavors, given the Veteran's education in business and 
accounting, in which he would not encounter the type or kind 
of occupational stress which has been his primary complaint 
with respect to his last job. So, the question is whether he 
would be prevented from securing or following other types of 
substantially gainful employment due solely to his service-
connected disabilities. 

In this case, the Board is left with the firm conviction that 
although the Veteran's service-connected low back disorder, 
which has remained at a relatively static level of functional 
disability, and his service-connected depression, both 
contributed to his retirement, these were not the sole 
factors for his having retired after 29 years of VA 
employment. Rather, also contributing to his decision to 
retire were the impact of his nonservice-connected cardiac 
disability, having already had two coronary artery bypass 
surgeries, and his nonservice-connected cognitive 
dysfunction.  

Accordingly, the Board concludes that the Veteran's service-
connected disabilities to not preclude his obtaining and 
retaining substantially gainful employment. 

For these reasons, the preponderance of the evidence is 
against the claim for a TDIU rating, and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).


ORDER

A total disability rating for compensation based on 
individual unemployability is denied.  



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


